Per Curiam.

1’he act incorporating the village of Poughkeepsie, authorizes the trustees to make by-laws, relative to public markets within the said village, &c, and relative to any thing whatsoever that may concern the public apd good government of the said village, but no such by-laws shall extend to the regulating or ascertaining the prices of any commodities or articles of provision, except the article of bread, that may be offered for sale.” Without this special exception, it would seem that even the regulation of the price of provisions might, in the opinion of tire legislature, have been included ún-der the general authority contained in this provision. The fixing the place and times at which markets shall be held and kept open, and the prohibition to sell at other places and times, is among the most ordinary regulations of a city or town police, and would naturally be inclu. ded in the general power to pass laws relative to the public markets. If the corporation had not the povver in question, it is difficult to. see what useful purpose could be effected, or what object was intended, by the grant of the power to pass laws “ relative to the public markets.” The mere regulation of the building and of the stalls of those who might cho.ose to go there, instead of elsewhere, to sell their market provision, would be an idle and useless power, and of no moment towards the good government of the village. Extravagant cases may be stated of the abuse of the power, as by an ordinance to re» *421>ulate the sale of wheat, &c. but this is not a logical way ° . b 3 to test the existence or the power.
There was no objection taken in the court below to the manner in which the corporation sued, nor as to the place where the offences were proved to have been committed. The declaration was by the plaintiffs, in their corporate style, and we must intend that they duly appeared, and that the sales by the defendant were within the prescribed limits, and that the verdict was founded on the charge of the justice that the by-law was illegal and void. That charge being erroneous, the verdict was also wrong, and the judgment must be reversed.
judgment reversed,»